COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00110-CV


IN RE CONNIE RAY PALMER                                                 RELATOR


                                       ----------

                             ORIGINAL PROCEEDING
                            TRIAL COURT NO. 43,866-B

                                       ----------

                           MEMORANDUM OPINION1

                                       ----------

      The court has considered relator’s objection to the requirement that he

comply with Chapter 14 of the civil practice and remedies code and is of the

opinion that it should be overruled.

      Further, the court has considered relator’s application for writ of

mandamus and is of the opinion that relief should be denied.

      Accordingly, relator’s objection is overruled, and his application for writ of

mandamus is denied.


      1
          See Tex. R. App. P. 47.4.
                                           PER CURIAM

PANEL: PITTMAN, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: April 4, 2017




                                  2